Citation Nr: 0811326	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-37 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, evaluated as 10 percent disabling thru 
August 14, 2005. 

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, evaluated as 10 percent disabling from 
August 15, 2005 thru October 24, 2007.

3.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling from October 25, 2007.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.   

In May 2005, the veteran presented testimony during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  In May 2007, the Board adjudicated six other claims 
and remanded the remaining matter set forth on the first page 
of this decision to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a supplemental SOC (SSOC) 
issued in January 2008) and returned this matter to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  During the span of the appeal period, spinal ankylosis is 
not present; no appreciable neurological manifestations are 
clinically evident, and there is no evidence of any episodes 
of incapacitation where bed rest was prescribed by a 
physician.  

3.  For the period prior to August 15, 2005, the veteran's 
lumbar strain manifests by slight limitation of motion or a 
mild disorder with characteristic pain on motion.

4.  For the period from August 15, 2005 thru October 24, 
2007, the veteran's lumbar strain manifests by forward 
flexion was to 60 degrees and a combined range of motion of 
110 degrees.

5.  For the period from October 25, 2007, the veteran's 
lumbar strain manifests by forward flexion was to 70 degrees 
and a combined range of motion of 190 degrees. 


CONCLUSIONS OF LAW

1.  Prior to August 15, 2005, the criteria for a rating in 
excess of 10 percent for chronic lumbosacral stain were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(before September 26, 2003) and 5237, 5243 (after September 
26, 2003).

2.  From August 15, 2005 thru October 24, 2007, the criteria 
for a 20 percent rating, but no higher for chronic 
lumbosacral stain were met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5237, 5243 (after September 26, 2003).

3.  From October 25, 2007, the criteria for a rating in 
excess of 10 percent for chronic lumbosacral stain were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5237, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, March 2006, March 2007 and May 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
an accredited Veterans Service Organization (VSO) recognized 
by the VA, specifically the New Jersey Department of Military 
and Veterans' Affairs and the Board presumes that the 
veteran's representative has a comprehensive knowledge of VA 
laws and regulations, including particularly in this case, 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case (SOC) as 
well as the several SSOC's issued by the RO, the 
representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) dated in January 
2008 in which the representative essentially acknowledged 
receipt.  The SOC and SSOC's contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's disability, and an explanation 
for the decision reached.  

The Board additionally notes that at the veteran's hearing in 
May 2005, the veteran's representative advanced additional 
argument on the basis of the relevant evaluation criteria.  
In the Board's opinion all of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service connection for the veteran's chronic lumbar strain 
was established pursuant to a January 1971 rating.  The 
present appeal derives from a claim for increase filed in 
September 2002.  

The veteran was afforded a VA examination in March 2003.  
Regarding the lumbar spine, the veteran denied the presence 
of pain while at the examination, but claimed to experience 
low back pain once a week and was weather sensitive to pain.  
When he did have pain, it was 6-7/10.  He denied numbness or 
weakness to the lower extremities.  Objectively, there was 
minimal tenderness to palpation and range of motion was 
reported as pain free.  It was described as flexion to 90 
degrees and extension to 30 degrees.  Impression, in 
pertinent part, was low back pain with early degenerative 
joint disease.  The examiner commented that "[i]t is likely 
that that the injuries that the patient sustained is 
contributed by the injuries sustained in service" 

In May 2005, the veteran gave testimony regarding his back at 
a hearing at the RO.  He stated that as he got older, his 
back bothered him more.  He used Advil to relieve the pain.  
Sometimes his wife put a warm towel on his back to relieve 
muscle spasm. Among the reasons he retired from the post 
office was due to back pain.   

The veteran was afforded a VA lumbar spine examination in 
August 2005.  The veteran reported progressively more intense 
back pain.  He reported that while he was employed, the pain 
was constant, but since his retirement, pain was intermittent 
with weight bearing activity and prolonged sitting.  He used 
over-the-counter medication for relief.  The examiner noted 
that a March 2003 X-ray revealed mild L4-5 disc space 
narrowing.  On physical examination, forward flexion was to 
60 degrees, backward extension was to 10 degrees, lateral 
flexion was to 10 degrees bilaterally, rotation was to 10 
degrees bilaterally with end range pain.  Straight leg 
raising was negative.  Strength was 5/5 and senses were 
intact in the lower extremities.  Gait was normal and 
antalgic.  X-rays revealed L4-5 degenerative changes.   

The veteran was afforded a VA spinal examination in October 
2007.  The veteran reported off and on back pain.  He 
experienced one or two episodes per year, lasting from one-
to-two days up to two weeks.  There were no incapacitating 
episodes; no radiation into the lower extremities; no 
sensation changes; no weakness; no bowel or bladder changes; 
and no interference with daily activities.  The veteran 
reported aggravation by prolonged sitting or bending.  He was 
not receiving physical therapy.  On physical examination, 
deep tendon reflexes were 2/4; muscle strength 5/5 both 
distal and proximal lower extremities.  Sensation was grossly 
intact.  Muscle tone was normal and Babinski's downgoing 
bilaterally.  There was no axial tenderness; no deformities; 
no cellulitis; no pain to palpation and no spasms.  Forward 
flexion was to 70 degrees, backward extension was to 20 
degrees, lateral flexion was to 20 degrees bilaterally, 
rotation was to 30 degrees bilaterally.  After repetitive 
motion there was no additional loss of joint function due to 
pain, fatigue, or lack of coordination.  No atrophy of spine 
or lower extremities was appreciated.  There was no observed 
kyphosis or scoliosis or lordosis or abnormal shape of the 
spine.  Gait was normal.  The examiner additionally felt the 
intervertebral disc syndrome was present but less likely 
related to service as the disorder is a chronic disorder 
caused by daily living and long term trauma or excessive 
stress to the lumbar spine, which was not the case with this 
veteran.   

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.     

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection is established for lumbosacral strain, but 
the veteran appears to have additional lumbar pathology, i.e. 
degenerative disc disease and intervertebral disc syndrome, 
for which the record is ambiguous as to any bona fide 
relationship of such disorders to service.  Furthermore, in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) the Court 
observed that the VA wrote that " 'when it is not possible 
to separate the effects of the [service-connected condition 
and the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.'  61 Fed. Reg. 52698 (Oct. 6, 1998)."  
Id.  Therefore, the Board finds that resolving all reasonable 
doubt in favor of the veteran, as the degree of his overall 
disability cannot be apportioned between the service-
connected and nonservice-connected disorders, the Board, for 
the purpose of this adjudication will attribute all lumbar 
symptomatology to the veteran's service-connected disorder.

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations governing 
a claim are changed while the claim is pending the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's lumbosacral spine disorder is evaluated 
according to the following criteria:


528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)


5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
523
7
Lumbosacral or cervical strain
General Rating 
Formula
524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the spine throughout the entire rating 
period.  As such clearly establishes that ankylosis is not 
present, the diagnostic criteria set forth pertaining to 
ankylosis under the old and new criteria are inapplicable and 
cannot serve as the basis for an increased rating.   

Moreover, there is no evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
Accordingly, the criteria for incapacitating episodes 
likewise are inapplicable and cannot serve as the basis for 
an increased rating. 

For the period prior to August 15, 2005, the Board concludes 
that the clinical data representing the veteran's lumbar 
disorder is best described by the March 2003 VA examination, 
which reflects reports increasing pain but the absence of 
numbness or weakness in the lower extremities.  Pain was 
denied at the examination but was claimed to occur once a 
week and was weather sensitive.  There was minimal tenderness 
to palpation and, significantly, range of motion was reported 
as pain free, and both flexion (90 degrees) and extension (30 
degrees) were in the normal range (38 C.F.R. § 4.71a, note 2, 
following the General Rating Formula for Diseases and 
Injuries of the Spine).  The Board interprets such 
symptomatology as representing no greater disablement than 
slight limitation of motion or a mild disorder with 
characteristic pain on motion, which is consistent with the 
assigned 10 percent evaluation.  Certainly, the evidence does 
not demonstrate symptomatology approaching muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position or any appreciable loss of 
lumbar motion so as to demonstrate that a higher evaluation 
is warranted.  Accordingly, the preponderance of the evidence 
is against any higher evaluation than 10 percent for the time 
period through August 14, 2005.  

The August 15, 2005 examination reflects another cognizable 
distinct degree of disability.  At that time, again there was 
no neurological symptomatology associated with the veteran's 
service connected lumbar disorder but reported range of 
motion studies: forward flexion was to 60 degrees, backward 
extension was to 10 degrees, lateral flexion was to 10 
degrees bilaterally, rotation was to 10 degrees bilaterally 
with end range pain, which results in a combined range of 
motion of 110 degrees.  

Under the revised evaluation criteria forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees supports a 
20 percent evaluation despite that the symptomatology is 
marginally within the bounds of that rating level.  The 
preponderance of the evidence is against any higher 
evaluation because forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is not demonstrated or approximated.

The VA back examination on October 25, 2007 represents a much 
more comprehensive evaluation of the veteran's disability at 
issue and another period of disability.  At that time there 
were no incapacitating episodes; no radiation into the lower 
extremities; no sensation changes; no weakness; no bowel or 
bladder changes; and no interference with daily activities.  
On physical examination, deep tendon reflexes were 2/4; 
muscle strength 5/5 both distal and proximal lower 
extremities.  Sensation was grossly intact.  Muscle tone was 
normal and Babinski's downgoing bilaterally.  There was no 
axial tenderness; no deformities; no cellulitis; no pain to 
palpation and no spasms.  Forward flexion was to 70 degrees, 
backward extension was to 20 degrees, lateral flexion was to 
20 degrees bilaterally, rotation was to 30 degrees 
bilaterally, which translates to a combined range of motion 
of 190 degrees.  After repetitive motion there was no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  No atrophy of spine or lower 
extremities was appreciated.  There was no observed kyphosis 
or scoliosis or lordosis or abnormal shape of the spine.  
Gait was normal.  

Applying the General Rating Formula to the foregoing findings 
indicates that the disability warrants no more than 10 
percent for the time period from October 25, 2007 because the 
evidence demonstrates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees.  In the absence of more severe symptomatology, any 
higher evaluation is not demonstrated or approximated.  

The Board notes the regulation revisions effective September 
26, 2003, also allow for a possible schedular rating based 
upon alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The Board finds, however, that the veteran's 
orthopedic disability warrants no more than the evaluations 
for limitation of lumbar spine motion for the time periods 
detailed above and that there is no evidence of mild, severe, 
or incomplete sciatic nerve paralysis.  As the August 2005 
and October 2007 VA examinations revealed normal lower 
extremity strength and sensory responses, the Board finds a 
separate compensable rating for a neurologic disability or a 
combined schedular rating in excess of those provided above 
is not warranted under the rating criteria effective after 
September 26, 2003.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's lumbar strain has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral stain for the period prior to August 15, 
2005 is denied. 

Entitlement to a 20 percent evaluation for chronic 
lumbosacral stain for the period from August 15, 2005 thru 
October 24, 2007 is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral stain for the period from October 25, 
2007 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


